Citation Nr: 1438342	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to a higher initial rating for exertional headaches, currently rated as noncompensably disabling.

3.  Entitlement to a higher initial rating for an adjustment disorder associated with diabetes mellitus, Type II, currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2012 decisions of the Lincoln, Nebraska, Regional Office (RO).  The July 2009 RO decision granted service connection for an adjustment disorder, mixed anxiety and depressed mood (claimed as depression) and assigned an initial 10 percent rating.  It denied service connection for retinopathy and headaches.  

In December 2012, the Board granted service connection for headaches and a 30 percent initial rating for an adjustment disorder.  The Board remanded the issues of service connection for diabetic retinopathy, initial rating for an adjustment disorder, and entitlement to TDIU.  

The December 2012 RO decision implemented the Board's favorable actions and granted service connection for exertional headaches with a noncompensable initial rating and a higher initial rating of 30 percent beginning March 16, 2009 for an  adjustment disorder.  The Veteran perfected an appeal for higher initial ratings on both issues and these issues remain on appeal. 

In March 2014, the RO granted service connection for bilateral cortical cataracts as secondary to service connected diabetes.  

The issue of entitlement to TDIU was denied in a January 2010 Board decision and not appealed.  However, the matter is again at issue as part of the claims for higher initial ratings as noted in the December 2012 Board remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In June 2014, the Veteran filed increased rating claims for neuropathy of both lower extremities and bilateral hearing loss.  He filed service connection claims for peripheral neuropathy of both upper extremities.  As these matters have not been considered by the RO, the Board is without jurisdiction to consider them.  They are REFERRED to the RO for appropriate action.  

The claims folder has been converted in its entirety onto an electronic record within the Virtual VA and Veterans Benefit Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to TDIU is addressed is address in the Remand section below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  July 2009 VA ophthalmology clinic records show that the Veteran has diabetic retinopathy in his left eye.  

2.  The Veteran's headaches are not of a prostrating nature.

3.  The clinical signs and manifestations of the Veteran's adjustment disorder more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, sleep disturbances, and mild memory loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

2.  The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).  

3.  The criteria for an initial rating in excess of 30 percent for a chronic adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeal for service connection results in a complete grant and further consideration of VA's duties to notify and assist for this claim is not necessary. 

The appeal for higher initial ratings arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Letters dated in February 2005, November 2006, April 2009, and May 2009 together apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  With the exception of the February 2005 letter, these letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification about how to substantiate the claims is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service medical records.  

The Veteran was afforded an April 2013 VA psychiatric examination, March 2013 VA diabetic retinopathy examination with February 2014 addendum, and an April 2014 VA headache examination (of record within the Virtual VA efolder).  The Board notes that the April 2014 VA examiner did not have the claims folder; however, he stated that he reviewed ongoing VA treatment records.  All pertinent information concerning the headache symptoms is found within ongoing VA treatment records.  The Board considers the April 2014 VA examiner's records review adequate for adjudication purposes.  There is no indication that the Veteran's service-connected disabilities have materially increased in severity since the most recent VA examinations.  

The record reflects substantial compliance with the December 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: January 2013 notification letter, updated VA treatment records within the Virtual VA efolder, March 2013 VA TDIU medical opinion, March 2013 VA eye examination with February 2014 addendum, and an April 2013 VA psychiatric examination.  The AOJ re-adjudicated the remanded claims in March 2014.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

II.  Service connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

As relevant, service treatment records do not show that the Veteran had diabetes or retinopathy during service.  Rather, the Veteran asserts that diabetic retinopathy is secondary to service connected diabetes mellitus, Type II.  

July 2009 VA ophthalmology clinic records reflect that an ocular imaging study taken last month was abnormal.  The left retinal images indicated moderate nonproliferative diabetic retinopathy.  The Veteran was advised to return to the ophthalmology clinic in one year.

The Veteran was afforded a March 2013 VA vision examination.  The examiner diagnosed diabetes without diabetic retinopathy, nuclear sclerotic and cortical cataracts in both eyes, and presbyopia.  At the examination, the Veteran denied a change in his vision.  He complained about trouble focusing and reading a computer screen.  He denied any family history of eye disease or prior ocular trauma.  Clinical examination showed the Veteran to have decreased visual acuity.  Both pupils were round and reactive to light.  Slit lamp and external eye examination was normal, except for the lens which indicated nuclear sclerotic and cortical cataract.  Internal eye examination was normal.  The Veteran did not have a vision field defect.  The examiner reiterated the diagnosis listed above. 

In February 2014, the examiner provided an addendum medical opinion based upon review of the claims folder.  He noted that in July 2009 a diagnosis of moderate diabetic retinopathy was given.  He stated that these changes had resolved with improved diabetic control.   

The threshold question is whether the Veteran currently has or has ever had the disability in question, diabetic retinopathy.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.  The Veteran's claim was filed prior to July 2009.  The July 2009 VA ophthalmology records clearly reflect a diagnosis affecting the left eye.  The February 2014 VA examiner affirmed that the July 2009 diagnosis was accurate.  He indicated that the disorder resolved with improved glycemic control.  In this case, the Board finds that a current disability was shown during the claim period.  McClain, 21 Vet. App. at 323.  By the inherent nature of the claimed disability, a nexus to service connected diabetes is demonstrated.  38 C.F.R. §§ 3.102, 3.310.  As the requirements for a current disability and nexus are satisfied, service connection for diabetic retinopathy as secondary to service connected diabetes is granted.  Id. 

III.  Higher initial ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability ratings, they have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(i) Headaches

The Veteran's headaches are rated pursuant to Diagnostic Code (DC) 8100.  38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent (compensable) disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50-percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

May 2007 VA primary care treatment records reflect that the Veteran had a recent episode of chest pain accompanied by a headache. 

In March 2009, the Veteran filed a service connection claim for headaches as secondary to diabetes.  

The Veteran was afforded an April 2009 VA headaches examination with review of the claims folder.  He described having worsening headaches over the past year.  They exclusively occurred during physical exertion or low blood pressure readings.  He denied taking any medication for treatment.  Rather, resting alleviated his symptoms.  He denied having any incapacitating headaches.  The examiner diagnosed intermittent exertional headaches.  

May 2009 VA mental health clinic (MHC) records show that the Veteran's headaches had returned.  He was curious as to whether they were caused by his new eye glasses. 
 
VA reexamined the Veteran in April 2014 for his headaches.  (Note: April 2014 examination report of record within the Virtual VA efolder).  The examiner reviewed the ongoing electronic medical records and conducted an interview with the Veteran over the phone.  The Veteran stated that he had headaches with the pain localized to the right side.  He was also sensitive to sound during the episodes.  The duration of his headaches was less than a day, and he denied any prostrating attacks.  He took hydrocodone as directed by his primary care physician on rare occasions when he experienced "headache flares."  The examiner diagnosed migraines.

In summary, the medical and lay evidence does not show that the Veteran has experienced any headaches of a prostrating nature.  Rather, he is able to maintain function when he experiences headaches.  Without any indication that the Veteran experiences prostrating headaches, the preponderance of the evidence is clearly against the claim for a compensable rating under DC 8100.  38 C.F.R. § 4.124a, DC 8100.  The claim for an initial compensable rating for headaches must be denied.  Id.; 38 U.S.C.A. § 5107(b). 

(ii) Adjustment disorder

The Veteran's chronic adjustment disorder is rated under 38 C.F.R. § 4.130, DC 9440, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While VA adjudicators will consider the extent of social impairment, they shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also of relevance here, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  
A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.

The Veteran underwent a VA PTSD examination in August 2005.  He was not under psychotherapy for treatment.  He reported having sleep problems and taking antidepressants from a primary care provider.  The examiner attributed mild difficulties with activities of daily living and social activity due to an adjustment disorder.  Mental status evaluation showed the Veteran to present with an appropriate appearance and affect.  His speech and thought process were normal.  He denied any psychosis.  The examiner assessed a depressed mood.  He also noted a mild concentration problem, poor sleep, and decreased energy level.  The examiner diagnosed adjustment disorder with depressed mood secondary to medical conditions.  He assigned a GAF of 60 and assessed the severity of the symptoms as mild.  He also commented that it would have a mild impact upon employment.       

VA mental health clinic (MHC) and primary care records from 2006 reflect a diagnosis of depression.  Over this period, the Veteran complained mostly about sleep problems.  

A November 2006 private psychological evaluation is of record.  The Veteran presented to the interview appropriately groomed and fully oriented.  He stated that he had difficulties with daily activities due to his poor health.  He had very few friends and lived alone.  He complained about having nightmares and insomnia.  He was paranoid of others and had great irritability.  Mental status examination showed the Veteran to exhibit a rapid conversation and thought.  However, the examiner assessed the Veteran's stream of mental activity to be within normal limits and his verbal expressions did not suggest serious psychological problems.  He assessed the Veteran as having a depressed affect and mood also with anxiety and mood variability.  He further characterized the Veteran as having a fairly compulsive behavior of isolation and suspiciousness of others.  However, it was not delusional or of a paranoid nature.  The Veteran did not exhibit any signs of a psychotic disorder.  The examiner commented that the Veteran exhibited poor concentration due to irritability.  He reported that the Veteran had good insight into his problems, but poor judgment, citing his reclusive coping mechanisms.  The examiner diagnosed specific phobia (situational type), adjustment disorder unspecified, and alcohol abuse in total remission.  A GAF of 54/58 was listed.  He explained that the Veteran did not have many PTSD symptoms.  He believed the adjustment disorder was related to poor hearing and tinnitus.  He believed the potential for improved social function was poor.

VA treatment records through April 2007 do not show any material increase in psychiatric symptoms.  The Veteran denied depression or anxiety.  He complained about impaired short term memory/concentration and insomnia.  See January and February 2007 VA MHC records.  

VA treatment records from February 2008 to June 2009 reflect anhedonia and insomnia.  He did not report a worsening mood or anxiety.  

In April 2009, the Veteran underwent another VA psychiatric examination.  He reported developing depression when he was diagnosed with diabetes.  He continued to live by himself.  He stated that he had contact with his family and neighbors.  He identified coin collecting, hunting, and watching World War II movies as his hobbies.  The examiner commented that the Veteran maintains a moderate degree of social contacts.  He assessed the Veteran as doing "fairly well" despite depressive and anxiety symptoms.  He noted that the Veteran was nervous under pressure.  The Veteran complained about sleep disturbances, dysphoric mood, low energy, and difficulty concentrating.  The examiner assessed that the Veteran's symptoms were consistent with a depressed mood and do not meet the DSM-IV level of major depression.  Similarly, he noted that the Veteran also had anxiety, but his symptoms were not of a severity to meet the criteria for a DSM-IV anxiety disorder.  

Clinical psychiatric examination showed the Veteran to present with an appropriate appearance.  He demonstrated slow psychomotor activity.  His speech was spontaneous and clear.  He exhibited cooperative behavior, an appropriate affect, and dysphoric mood.  He had concentration difficulties, but remained fully oriented.  Thought process and content were unremarkable.  He did not have any delusions.  The examiner noted the Veteran's sleep impairment in detail, but concluded it did not rise to the level of a psychiatric sleep disorder and was consistent with his depressive symptoms.  No psychosis was found.  The Veteran denied suicidal and homicidal ideations.  The examiner assessed impulse control as good and indicated that the psychiatric symptoms do not interfere with activities of daily living.  Memory was assessed as normal.  The examiner diagnosed adjustment disorder, mixed with anxiety and depressed mood.  He assessed the severity of the diagnosis as resulting in transient or mild symptoms with decreases in work efficiency and ability to perform occupational task only during periods of significant distress.  

July 2012 primary care records reflect a negative depression screen.

VA reexamined the Veteran in March 2013.  The examiner determined that the Veteran had a current adjustment disorder and listed a GAF of 62.  He characterized the symptoms of a severity to cause occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner reviewed the pertinent medical history.  The Veteran stated that he was single and lived alone.  He stayed in touch with his sister and several aunts and nieces.  He regularly sought medical attention for his multiple medical conditions.  His current psychiatric symptoms included: insomnia, depressed mood, occasional anxiety, and poor concentration.  He had difficulty managing his weight.  He denied any homicidal or suicidal ideation.  The examiner ruled out a PTSD diagnosis based upon the Veteran's description of his symptoms.  Mental status examination showed the Veteran to present as significantly overweight and ambulate with a wheeled walker.  He exhibited noticeable dyspnea.  However, he was appropriately dressed and groomed.  He demonstrated appropriate social behavior and was cooperative.  Thought process was logical and goal oriented.  The examiner noted a mildly dysphoric mood without overt anxiety.  Thought content did not indicate delusions or hallucinations.  He had some concentration difficulties.  He continued to drive.  The examiner concluded that the Veteran had an adjustment disorder related to diabetes.  He assessed the symptoms as moderate with a mild increase in severity since the 2009 examination.  However, he did not believe the adjustment disorder symptoms would be of such a severity as to cause unemployability.  

The Veteran was also afforded an April 2013 VA psychiatric examination.  He reported that he continued to live alone and relied on his niece to clean his house and purchase groceries.  His leisure activities were limited to watching television.  He continued to take an antidepressant, but did not have individual or group therapy.  The examiner assessed his medication response as fair.  Psychiatric examination showed the Veteran to be casually dressed.  He had lethargic psychomotor activity and slow speech.  He exhibited a cooperative attitude and depressed mood.  He had poor attention, but was fully oriented to person, place, and time.  Quantitative testing suggested moderate depression.  The examiner diagnosed adjustment disorder with depressed and anxious mood secondary to diabetes.  A GAF of 55 was listed.  The examiner commented that quantitative testing was most significant for dysthymia of moderate nature.  Quantitative testing did not suggest PTSD.  The examiner noted the Veteran had a high level of somatic symptoms, but given his medical condition it was not a psychiatric somatic disorder.  He further noted that quantitative testing did not show major depression, but rather dysthymia of a moderate nature.  

The Veteran contends that an initial rating in excess of 30 percent is warranted for his chronic adjustment disorder.  The next highest rating of 50 percent contemplates symptoms of a severity as to cause occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9440.  

VA treatment records generally show that the primary adjustment disorder symptoms consisted of insomnia, concentration/memory difficulty, and anhedonia.  On several occasions, he overtly denied having anxiety or depression.  He continued to work as a self-employed mason laborer until approximately 2009 and cited orthopedic disabilities as his reason for retirement.  See March 2013 VA general medical examination.  The March 2013 VA examiner determined that the adjustment disorder symptoms were not of a sufficient severity as to preclude employment.  Consequently, the Board finds that the Veteran's adjustment disorder symptoms pose some occupational interference, but do not preclude employment.

The chronic adjustment disorder symptoms are productive of decreased social function.  Clinical records have confirmed that the Veteran has limited social contacts.  Nonetheless, he has been able to report for ongoing medical treatment and consistently exhibited cooperative behavior with treating clinicians.  Clinical records document recurring medical treatment and do not include any reports from treating clinicians about significant communication deficits or an unusual affect.  Although the Veteran is single and lives alone, he has denied estrangement from his family.  Most recently, he reported having his niece assist him.  See April 2013 VA examination report.  He has also acknowledged cordial relationships with his neighbors.  See April 2009 VA examination report.  

The Board finds the above adjustment disorder symptoms to more closely approximate a severity of occupational and social impairment delineated by the 30 percent General Rating Formula criteria.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9440.  The overall severity of the adjustment disorder symptoms summarized above is not indicative of flattened affect, noticeably impaired speech, panic attacks, significant memory/concentration impairments, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Rather, it more closely approximates symptoms consisting of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  The Veteran has not otherwise demonstrated additional adjustment disorder symptoms that are not listed in the General Rating Formula, which are of a severity to approximate the symptoms contemplated by the 50 percent rating criteria.  Id.   

Notably, the November 2006 private psychological examination indicates social impairment of a greater severity than reflected in ongoing VA treatment records and multiple VA examination reports.  It is an outlier when compared to the additional clinical evidence of record.  However, despite the examiner's assessment of more severe social impairment, he does not find these symptoms to warrant a clinical finding of paranoia or delusions.  The GAF scores were consistent with moderate pathology.  Review of the private psychological report shows that it was created specifically for compensation purposes, rather than treatment.  While it is competent evidence, it is less probative than treatment records and VA examination reports that were not produced in an attempt to buttress his compensation claim.  For the above stated reasons, the Board does not find the November 2006 private evaluation to show adjustment disorder symptoms of a severity approximating reduced reliability in occupational or social impairment as delineated in the 50 percent rating criteria when viewed in light of the entire record.  Id.; Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9440.

For the reasons stated above, the Board finds the Veteran's adjustment disorder symptoms to more closely approximate social and occupational impairment with occasional decreases in work efficiency as delineated in the 30 percent rating criteria.  Id.  The claim for an initial rating in excess of 30 percent for a chronic adjustment disorder must be denied.  Id.; 38 U.S.C.A. § 5107(b). 

(iii) Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds that the severity of the Veteran's service-connected headaches and adjustment disorder is fully contemplated by the rating criteria whether considered with considered by itself or jointly with his other service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms are productive of headache pain, insomnia, anhedonia, irritability, and occasional depression.  There is no indication that headaches or an adjustment disorder markedly interferes with the Veteran's industrial capacity or that it requires frequent inpatient care whether consider alone or together with additional service connected disabilities.  The degree of disability exhibited for headaches and an adjustment disorder is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the increased rating claims, either by themselves or in combination with other service-connected disabilities.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for diabetic retinopathy is granted.  

An initial compensable rating for service connected headaches is denied. 

An initial rating in excess of 30 percent for an adjustment disorder is denied.  
  

REMAND

In June 2014, the Veteran filed additional claims, including increased rating claims for lower extremity peripheral neuropathy and bilateral hearing loss.  In August 2014, the AOJ requested pertinent VA examinations to assess the current severity of these disabilities.  Consequently, the Board finds that the issue of TDIU is intertwined with the current ongoing development and will defer adjudication pending accomplishment of the updated VA examination reports for his increased rating claims.  

Accordingly, the case is REMANDED for the following action:

Defer adjudication until the pending VA examinations for hearing loss and peripheral neuropathy have been completed.  After completion of the VA examination reports, issue a supplemental statement of the case for the issue of entitlement to TDIU to the Veteran and his representative with an opportunity for response.  If any benefit sought remains denied, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


